Citation Nr: 1112609	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a left middle finger disability.  

2.  Entitlement to service connection for a bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served in the U.S. Navy from January 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  In particular, the April 2009 rating decision denied service connection for a bilateral wrist disability, and the July 2009 rating decision denied reopening the previously denied issue of entitlement to service connection for a left middle finger disability.  The Veteran appealed both these decisions to BVA, and the case was referred to the Board for appellate review.  

To establish jurisdiction over the new and material issue on appeal, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left middle finger disability has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

A hearing was held on March 4, 2010, at the Lincoln RO before the Decision Review Officer (DRO), and a copy of the hearing transcript is in the claims file.  

In February 2011, the Veteran testified at a videoconference hearing conducted at the Lincoln RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

A claim for service connection for scars on the right forearm was raised in the Veteran's November 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The underlying de novo claim for service connection for a left middle finger disability, as well as the claim of entitlement to service connection for a bilateral wrist disability, are, however, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue adjudicated herein has been obtained.  

2.  An unappealed April 2006 rating action denied service connection for a bent left middle finger, on the basis that the evidence did not show that such condition was incurred in and/or causally or etiologically related to military service.  

3.  Evidence received since the April 2006 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left middle finger disability.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision which denied service connection for a bent left middle finger is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  
2.  The evidence received subsequent to the April 2006 rating decision is new and material, and the previously denied claim for service connection for a left middle finger disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for service connection for a left middle finger disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claim to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the current appeal, the Veteran has contended that his current left middle finger deformity is related to his military service.  Specifically, the Veteran maintains that his bilateral hands and wrists were "stomped" on by another member of the military during a survival training exercise resulting in the dislocation of the tip of his left middle finger.  See April 2009 Statement of Veteran.  According to the Veteran, his left middle finger remains crooked to this day, and the damage inflicted on his hands has caused the joints in his fingers to become arthritic.  In this regard, the Board notes that further review of the claims folder indicates that service connection for a bent left middle finger was denied by the RO in an April 2006 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

The Veteran filed an application to reopen his claim seeking service connection for a left middle finger disability in April 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the April 2006 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for his left middle finger deformity was previously considered and denied in the April 2006 rating decision.  The evidence associated with the Veteran's claims file at the time of the April 2006 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; his service personnel records; his October 2005 and November 2005 statements seeking service-connected compensation for his bent left middle finger; private treatment records from Dr. G.C., dated from May 1997 to September 2005; a private medical letter from Dr. G.C, dated in January 2006, which discusses the Veteran's pain in his upper extremities including his left middle finger; a letter from a private physician, Dr. C.D., dated in January 2006, which discusses the Veteran's left middle finger deformity; a lay statement provided by the Veteran's former shipmate, L.S., dated in November 2005; a lay statement provided by the Veteran's former wife, P.G., dated in January 2006; and the Veteran's own lay assertions.  

Specifically, in the January 2006 letter issued by Dr. C.D., the physician noted that the Veteran had "an arthritic deformity of the left middle finger distal interphalangeal joint" as well as basal joint arthritis in both his right and left thumb.  He opined that "it is possible that all of these problems are related to injuries he sustained in his service when his hands were stepped on by a superior in a training exercise" and that "the injury he describes certainly could have caused articular or ligamentous damage at any of these three joints which then went on to result in degenerative arthritis."  

In the April 2006 rating decision, the RO took note of the January 2006 letter submitted by Dr. C.D., but determined that the opinion was based on the Veteran's reported statements rather than on medical evidence.  The RO also noted that the Veteran's private physicians did not have access to the his claims file and therefore did not have an opportunity to review his records in their entirety.  Ultimately, the RO concluded that the evidence did not show that the Veteran incurred a left middle finger condition in service or that his current left middle finger deformity was causally and/or etiologically related to service.  

The evidence associated with the claims file subsequent to the April 2006 rating decision includes, but is not limited to, a July 2005 private medical report submitted by Dr. C.D.; report of a VA treatment evaluation signed by Dr. S.S., dated in May 2009; private medical letters issued by Dr. E.S.C., dated in May 2009 and December 2009; statements submitted by the Veteran and date stamped as having been received in April and May 2009; a September 2009 Statement in Support of the Veteran's claim submitted by the Veteran's former wife, P.G.; a December 2009 Statement submitted by one of the Veteran's former shipmates, L.G.;  and transcripts of the Veteran's hearing testimony from his March 2010 hearing before the DRO, as well as his February 2011 video conference hearing.   

The July 2005 letter reflects the Veteran's treatment for his bilateral thumb condition.  During the visit, Dr. C.D. took note of the Veteran's reported in-service injury.  Based on his discussion with the Veteran, physical examination of his right and left thumb, and the radiographic report of the bilateral thumbs, the physician diagnosed the Veteran with bilateral basal joint arthritis and concluded that it was possible for his arthritic condition to have resulted from injuries he sustained in the military.  In the May 2009 VA treatment report, Dr. S.S. observed that the second finger of the Veteran's left hand was deviated "at distal pip joint."  She diagnosed the Veteran with osteoarthritis and opined that it was reasonable that an injury the Veteran described could result in arthritis of the hands.  

In the May 2009 and December 2009 letters, Dr. E.S.C. noted that the Veteran had basal joint arthritis in his left thumb and displayed significant arthritic deformities in both hands as well.  The physician discussed the Veteran's medical history, and took note of his reported in-service injury wherein his hands were stepped on by another soldier.  According to Dr. E.S.C., osteoarthritis is "known to be a degenerative joint disease that usually develops past middle age and progresses over a long period of time."  In the December 2009 letter, he further indicated that such a condition could be related to past trauma, and that it is at least as likely as not that the trauma the Veteran endured during his training exercise could have contributed to the osteoarthritis he is dealing with now.  

In the September 2009 statement, the Veteran's former wife P.G. supported the Veteran's contention and reaffirmed previous assertions she had made in her January 2006 statement.  According to her statement, following his training, but prior to being stationed overseas, the Veteran relayed to her the brutal training exercise he endured during which his hands were injured by another member of the military referred to as a "trainer."  She also indicated that, at the time, the Veteran requested that this information not be shared with anyone else as it could result in his discharge from the military.  In the December 2009 statement, the Veteran's former shipmate recalled that he and the Veteran had an opportunity to discuss various aspects of Navy life together.  He also recalled that the Veteran experienced "a lot of difficulty with his hands," that he had "this crazy shaped finger," and that the Veteran informed him on many occasions that he was experiencing problems with his hands.  See December 2009 Statement of L.G.  

During the March 2011 hearing before the DRO as well as the February 2011 videoconference hearing, the Veteran described the details surrounding his in-service injury.  He testified that, prior to his deployment to the Republic of Vietnam (RVN), it was required for soldiers to receive training at a prisoner of war (POW) survival school and one of the exercises involved "an escape and evasion course".  See February 2011 Hearing Transcript p. 3.  According to the Veteran, the soldiers were to begin at point A, and the goal was to arrive at destination B, "Freedom Village," without being captured by a so-called "trainer" - fellow members of the U.S. military disguised as enemy soldiers.  See March 2011 hearing transcript, pp. 3-4.  The Veteran was captured during this exercise and while awaiting his transport to the mock POW camp, he was made to lie prostrate on the ground with his arms above his head.  Based on the Veteran's assertions, they were instructed not to move while lying on the ground, but he was made to lie on top of a large ant pile, and had to move his hands to brush the ants out of his hair, nose and ears.  March 2011 Hearing transcript, p. 4; February 2011 hearing transcript, pp. 6-7.  Upon noticing the Veteran move his hands, one of the trainers walked over and stomped with full force on the Veteran's outstretched hands.  See Id.  The Veteran described the trainer as a large man wearing large boots, and indicated that the trainer ground his boots into his hands and wrists in such a way that it dislocated the tip of the Veteran's left middle finger and cut into the base of his thumb.  March 2011 hearing transcript, p. 4; February 2011 hearing transcript, p. 7.  

Based on the Veteran's testimony, his bilateral wrist condition and bent left middle finger are the direct result of this incident and the injuries resulting therefrom.  The Veteran contends that he has suffered from continuous pain in his left middle finger since this incident, and that the pain and deformity in the finger precludes him from conducting certain activities of daily living.  See February 2011 hearing transcript, pp.19-20.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he injured his finger in service and has suffered from this pain in his middle left finger since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Furthermore, in Shade v. Shinseki, No. 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the April 2006 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final April 2006 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this additional evidence is certainly new, in that it was not previously of record.  The Board finds the December 2009 buddy statement submitted by the Veteran's former shipmate, discussing the misshapen concerning the Veteran's finger in service as well as conversations shared regarding the problems the Veteran experienced with his hands, in conjunction with the Veteran's lay assertions and hearing testimony, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  In a number of statements, his July 2009 NOD, as well as both his March 2010 and February 2011 hearings, the Veteran described how his hands and wrists were stomped on by another member of the military during service, and resulted in the dislocation of the tip of his left middle finger.  His description regarding the details surrounding this incident has remained consistent.  During his hearings, the Veteran testified that he has suffered from ongoing symptoms since service as a result of this injury to his left middle finger.  The Veteran's hearing testimony and lay assertions of continuing pain and ongoing symptoms, as well as the December 2009 buddy statement issued by L.G., were not of record at the time of the April 2006 rating action.  

The Board finds the Veteran competent and credible with respect to these assertions, and his testimony relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left middle finger disability.  The claim to reopen the issue of entitlement to service connection for a left middle finger disability is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left middle finger disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran has contended that the deformity in his left middle finger as well as his bilateral wrist condition are both related to the injuries inflicted upon him by another member of the military during a survival training exercise in service.  See Statements of Veteran, date stamped April-May 2009.  He further maintains that he has experienced chronic pain in his left finger and bilateral hands and wrists since that time.  

The January 1964 examination conducted pursuant to his enlistment in the military was negative for any complaints, treatment or diagnosis of any hand or wrist condition.  Clinical evaluation of his upper extremities was shown to be normal, and the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  While the clinical evaluation did reflect an anterior scar on the left hand, there was no evidence or sign of a pre-existing injury or disability in the Veteran's fingers, hands or wrists upon his entrance into the military.  

In the April 2009 rating decision, the RO pointed out the notation of a scar on the Veteran's left hand upon enlistment and indicated that this evidence was suggestive of a traumatic event to the left hand prior to service.  In his July 2009 notice of disagreement (NOD), the Veteran refuted this determination and contends that he did not experience a traumatic injury to his left hand prior to service that caused or contributed to his current left middle finger and bilateral wrist condition.  He reasserts his prior contention that the tip of his left middle finger was dislocated during service when the military guard stomped on his hands with force.  He further states that had this man not stomped on his hands, he currently would not be experiencing the degree of arthritis and pain he currently endures in his hands.  During the February 2011 hearing, the Veteran testified that he cut his left hand on ice while sledding down a hill during his pre-teen years.  However, he states that the only injury resulting therefrom was the scar on his left hand, which resolved itself, and he has not experienced any residual pain or discomfort in the left hand due to this scar.  According to the Veteran, the scar on his left hand is completely unrelated to injuries he experienced as a result of his military experience.  See March 2010 hearing transcript, p. 8.  Report of the entrance examination reflects that the Veteran was found qualified for enlistment.  Based on the evidence of record, the Board finds that the Veteran is presumed to have been sound upon enlistment.  

The remainder of the Veteran's service treatment records is clear for any treatment for or diagnosis of a bilateral hand or wrist condition.  His December 1967 separation examination report was devoid of any notation, complaints or diagnosis of a hand or wrist condition, and the clinical evaluation of his upper extremities was shown to be normal.  
The Veteran's post-service treatment records reflect that he began seeking treatment for his hands and wrists in July 2005.  Specifically, a July 2005 private treatment note reflects the Veteran was evaluated by Dr. J.H., and reported to have experienced pain in his right thumb for the past ten years.  The Veteran had recently undergone arthroscopic surgery on his right shoulder, and expressed his concern to Dr. J.H. that the right shoulder procedure may have exacerbated his right thumb pain.  X-ray films revealed mild to moderate carpometacarpal (CMC) degenerative joint disease (DJD) in the right thumb.  According to Dr. J.H., this appeared to be a result of an old military injury "with gradually deterioration with chronic use as his symptoms have been present for at least ten years or so."  

A January 2006 letter submitted by Dr. G.C. indicates that the Veteran has been his patient for over twenty years, and he has evaluated and treated him for a number of ailments and injuries throughout the years.  Dr. G.C. recalled that the Veteran began complaining of pain in his hands close to twelve years prior and noted that the Veteran's pain emanated from the CMC joints, at the base of this thumbs, wrist joints and the distal interphalangeal joint of his left middle finger.  According to the physician, the Veteran was starting to experience the same type of pain in the remaining finger and hand joints.  Dr. G.C. indicated that the Veteran underwent surgery for his right thumb in December 2005 by Dr. C.D., with good results.  Dr. G.C. further took note of the Veteran's reported military history and concluded that his complaints of hand and wrist pain "can probably be linked directly to the mistreatment he received in the training exercises prior to his being sent to Vietnam in the summer of 1964; which, in turn has led to the degenerative nature of his joints in the effected areas of his body today. . . ."  

In a January 2006 letter submitted by Dr. C.D., the physician indicated that he was currently treating the Veteran for basal joint arthritis of both thumbs.  He further wrote that the Veteran had an arthritic deformity of the left middle finger distal interphalangeal joint.  According to Dr. C.D., "it is possible that all of these problems are related to injuries he sustained in the service when his hands were stepped on by a superior in a training exercise" and that the injury described by the Veteran "certainly could have caused articular or ligamentous damage at any of these three joints which then went on to result in degenerative arthritis."  
As previously discussed above, the Veteran also submitted a statement from his former wife, P.G., during his years in the military.  In this statement, P.G. indicated that prior to his tour of duty in Vietnam, she and the Veteran spoke via telephone a number of times, and he described to her the treatment he was subjected to during training.  She corroborated the Veteran's story regarding the incident wherein he was captured during the survival training exercise, placed on an ant pile, and had his hands stomped on by another member of the military when he raised his arm to brush away the ants crawling on him.  She wrote that while both the Veteran's hands were injured, he did not report the extent of his injuries at the time because he wished to go to Vietnam.  According to her, over time his injuries healed "with little adverse effect" but as time progressed, "[the Veteran] has experienced swelling and joint deterioration as a result of these old injuries."  See January 2006 Statement of P.G.  

A December 2008 operative report reflects the Veteran has a diagnosis of grade 3-4 osteoarthritis of the CMC joint, and complained of pain at the base of his left thumb for several years with no relief through conservative treatment.  The Veteran elected to undergo a left trapeziometacarpal arthroplasty with ligament reconstruction and tendon interposition in December 2008.  

The Veteran was later evaluated at the VA medical center in North Platte, Nebraska in May 2009.  The physician, Dr. S.S., took note of the Veteran's military history wherein his hands were stomped on by another soldier while he was lying on the ground.  Upon physical examination, the physician observed that the second finger of the Veteran's left hand was deviated at the distal proximal interphalangeal joint, that there was a Heberdon's node on the second finger of the left hand, and that the Veteran's bilateral hand grip strength was decreased.  She diagnosed the Veteran with osteoarthritis and concluded that it was reasonable for the Veteran's reported injury to have resulted in arthritis in his hands.  

The Veteran also sought treatment and care for his various ailments and injuries at an Orthopedic and Sport Medicine treatment facility.  In a May 2009 letter, his physician, Dr. E.S.C., discussed the Veteran's military background and indicated that the Veteran had a diagnosis of Eaton Grade III left thumb basal joint arthritis, as well as additional problems in the right hand.  He also noted that the Veteran has significant arthritic deformities in both his hands.  According to Dr. E.S.C., osteoarthritis is known to be a degenerative joint disease that develops past middle age and progresses over a long period of time.  He wrote that such condition can be related to past trauma and that "it is certainly within the realm of medical possibilities that the trauma [the Veteran] suffered during this training exercise could have contributed to the osteoarthritis he is dealing with now."  

As previously noted above, in a December 2009 statement, the Veteran's former shipmate stated that he and the Veteran were both stationed aboard the same Naval ship for two years during service.  He wrote that the two men worked directly with one another during those years, and had an opportunity to discuss various aspects of Navy life with each other.  He recalled that the Veteran experienced many problems with his hands, that he had a "crazy shaped finger," and that he appeared "to be in pain a lot more than what [he] thought [to be] normal."  See December 2009 Statement of L.G.  

In a December 2009 statement, Dr. E.S.C. repeated the assertions he made in his May 2009 statement.  However he concluded that "[i]t certainly is at least as likely as not; that the trauma [the Veteran] suffered during [the] training exercise could have contributed to the osteoarthritis he is dealing with now."  

During his February 2011 hearing, the Veteran testified that he is unable to conduct certain normal activities of daily living as a result of his left middle finger deformity- especially those involving fine motor skills, such as opening jars, lids and zippers, as well as buttoning buttons.  See Hearing Transcript, p. 20.  He also complained of ongoing pain in his middle left finger.  With respect to his bilateral wrist condition, he stated that even with the surgery, he can only get two to three hours of use out of his hands a day before he needs to rest, and he has to manipulate his hands in a certain way to keep the pain at a minimal level.  The Veteran complained of numbness, pain and tingling in his hands which extends to his fingers.  See Hearing Transcript. p. 21.  According to the Veteran, he has not endured any type of traumatic injury to his hands in the forty years since his separation from service.  Transcript. pp. 22-24.  The Veteran also asserts that he has experienced problems with his left finger, and bilateral hands and wrists since his separation from service, but decided to seek treatment for it when he turned 50 years old because that is when the pain became severe.  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his fingers, hands and wrists since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

With respect to the Veteran's bent left middle finger, the Board notes that the January 2006 letters submitted by Drs. G.C. and C.D. allude to a possible connection between the Veteran's current left middle finger condition and the trauma he endured during his survival training exercise in service.  In the May 2009 VA treatment report Dr. S.S. observed the deformity in the Veteran's left middle finger, and diagnosed him with osteoarthritis, indicating that it was reasonable for the Veteran's reported injury to have resulted in arthritis in his hands.  However, she does not discuss whether his in-service injury resulted in the arthritic deformity in his middle left finger.  Furthermore, the Board finds that these opinions suffer from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

Upon reviewing multiple letters provided by the Veteran's private physicians regarding his various upper extremity conditions, the Board finds that, while it is clear that the Veteran experiences pain in both of his wrists, and has arthritis in his thumb and hands which may extend into his wrists, these opinions are unclear with respect to whether the Veteran has a bilateral wrist disability that is causally related to his military service.  For example, the January 2006 letter written by Dr. C.D. reflects the Veteran's diagnosis of basal joint arthritis in both thumbs as well as his left middle finger arthritis - but there is no discussion regarding the Veteran's wrist condition.  Without a clarifying medical opinion, it would be difficult for the Board to determine whether basal joint arthritis in the thumbs is also considered a wrist disability, or is simply a condition which affects the wrists due to the proximity between the joints located at the base of the thumb and the wrist joints.  The May 2009 VA treatment report reflects the Veteran's diagnosis of osteoarthritis in his hands, but does not include a discussion of his wrist condition.  Dr. E.S.C. noted the Veteran's diagnosis of left thumb basal joint arthritis as well as the arthritic deformities in both his hands.  However, once again, the physician did not specifically diagnose the Veteran with a wrist disability, and it is difficult for the Board to discern whether a diagnosis of arthritis in the hands and thumbs incorporates and/or extends to arthritis in the wrist as well.  The January 2006 opinion by Dr. G.C. discusses the pain emanating from the Veteran's wrist joints and indicates that such pain 'can probably be linked to the mistreatment [the Veteran] received in the training exercises. . . ."  As mentioned above, opinions that are tentative in nature are too speculative to establish a medical nexus.  See Id.  Indeed, the Board finds that all the opinions discussing the relationship between the Veteran's hand/wrist condition and service are too speculative in nature and therefore cannot be relied upon in rendering an opinion.  

The Veteran has not been afforded a VA examination in connection with his claims for a bent left middle finger and a bilateral wrist disability.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that VA medical examinations and opinions are required.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he suffered injuries to his fingers, hands and wrist during training in service are both competent and credible and that there are multiple medical opinions provided which allude to a possible connection between the Veteran's bent left middle finger and bilateral wrist condition and his service.  Therefore, medical examinations are necessary to determine (1) whether the Veteran's bent left middle finger is related to an in-service injury; or otherwise etiologically or causally related to service and (2) whether the Veteran currently suffers from a bilateral wrist disability, and if so, whether that disability is related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a left middle finger disability.  

2. Request records of treatment that the Veteran may have received for his left middle finger as well as his hands and wrists at the VA Medical Center in Omaha, Nebraska and the VA Outpatient Clinic in North Platte, Nebraska, since July 2009.  Copies of such records which are available should be associated with the claims folder.  

3. Then, accord the Veteran an appropriate VA examination to determine the nature and etiology of any left middle finger disability that he may have.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, VA medical records and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should specifically take into consideration the January 2006 letters provided by Drs. G.C. and C.D. as well as the May 2009 VA treatment report issued by Dr. S.S. 

The examiner should then provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any bent left middle finger or any deviation/deformity in the distal proximal interphalangeal joint of the left middle finger had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  If the examiner concludes that it is impossible to determine whether any current bent left middle finger is related to his military service without resorting to speculation, then an explanation should be provided as to how he or she arrived at this conclusion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Also, the Veteran should be accorded an appropriate VA examination to determine the nature and etiology of any current wrist disability (bilateral or unilateral) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and VA and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current wrist condition (bilateral or unilateral), and provide diagnoses for all identified disabilities.  The examiner should specifically take note of the Veteran's diagnosis of basal joint arthritis of both thumbs (See January 2006 letter by Dr. C.D., and May 2009 and December 2009 letters of Dr. E.S.C.) and provide an explanation as to whether this is also considered a wrist disability.  

b. The likelihood (likely, unlikely, or atleast as likely as not) that any of the diagnosed unilateral or bilateral wrist disability had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  If the examiner concludes that it is impossible to determine whether any current (bilateral or unilateral) wrist condition is related to his military service without resorting to speculation, then an explanation should be provided as to how he or she arrived at this conclusion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. Following completion of the above, re-adjudicate the issues of entitlement to service connection for a left middle finger disability and a (unilateral or bilateral) wrist disability.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


